                     2:20-cr-00527-RMG             Date Filed 04/25/21          Entry Number 20            Page 1 of 1

AO 442 (Rev. 11/11) Arrest Warrant



                                        UNITED STATES DISTRICT COURT
                                                                    for the
                                                       DistrictDistrict
                                                  __________    of SouthofCarolina
                                                                           __________

                  United States of America
                             v.                                       )
                    Abraham Elijah Jenkins                            )        Case No.    2:20-cr-00527-RMG-1
                                                                      )
                                                                      )
                                                                      )
                                                                      )
                            Defendant


                                                      ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      Abraham Elijah Jenkins                                                                                ,
who is accused of an offense or violation based on the following document filed with the court:

u Indictment              u Superseding Indictment            u Information       u Superseding Information             ✔ Complaint
                                                                                                                        u
u Probation Violation Petition              u Supervised Release Violation Petition         u Violation Notice          u Order of the Court

This offense is briefly described as follows:
  Failed to comply with Location Monitoring Program rules:
  On April 24, 2021, duty USPO received an Unauthorized Leave alert at 10:30 PM. Attempts to reach the defendant were
  initially unsuccessful. According to the defendant's fiancee, the defendant had left his residence after a verbal
  disagreement. The defendant ulitmately texted USPO VanDyke that he was at a hotel, and that his phone was broken.
  The defendant was directed to return to his approved residence, and as of the issuance of this warrant, he has not done
  so.


Date:         04/25/2021
                                     #DP                                 /S/ Mary Gordon Baker; authorized by phone; JNB
                                                                                             Issuing officer’s signature

City and state:       Charleston, SC                                                  Mary Gordon Baker, US Magistrate
                                                                                               Printed name and title


                                                                    Return

           This warrant was received on (date)                            , and the person was arrested on (date)
at (city and state)                                             .

Date:
                                                                                            Arresting officer’s signature



                                                                                               Printed name and title
